Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant’s Amendment, filed September 18, 2021, has been entered. Claim 20 has been canceled. Claims 21-45 have been added. Claims 10, 12, 14, 17, and 18 have been amended. Claims 10, 12-15, 17-19 and 21-45 are pending and under consideration.
New rejections are set forth below to address new claims 21-45, Applicant’s arguments, and the inclusion of “consisting of” as opposed to “comprising” the amino acid sequence described in SEQ ID NO:1. The prior rejections of record have been withdrawn. 
Information Disclosure Statement
Applicant’s IDS submitted September 18, 2021 is acknowledged and has been considered. A signed copy is attached hereto.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on two applications filed in Japan on January 27, 2017 (JP2017-013293) and August 4, 2017 (JP2017-151788). It is noted, however, that Applicant has not filed a certified translation of either application as required by 37 CFR 
Claim Amendments
The September 18, 2021 Amendment revised independent claims 10 and 18 to require that the claimed method be administered to a subject “having been diagnosed with cardiomyopathy or old myocardial infarction”(claim 10) and a subject “having been diagnosed with a chronic heart failure caused by cardiomyopathy or old myocardial infarction”(claim 18). New independent claims 33, 34 and 35 were added that provide the same language as claim 10, but in claims 33, 34 and 35 the following particular method end-points are recited: inhibiting a structural abnormality of the heart, promoting angiogenesis, and improving the contractility or diastolic capacity of the heart. The independent claims also now indicate that the substance administered is an HMGB1 peptide fragment consisting of rather than comprising the amino acid sequence described in SEQ ID NO:1.
The previous rejection of claims 10, 12-15 and 17-20 under 35 U.S.C. 103 as being unpatentable over Tamai in view of Takahashi is withdrawn based on newly cited art. The previous rejection of claim 20 under the same section has been rendered moot by its cancelation. The newly added references and the discussion that follows focus on Applicant’s claim amendments and the newly added claims. Tamai et al., US 2015/0273017 is relied upon again for its disclosure of systemic administration of SEQ ID NO:3, which is identical to SEQ ID NO:1 as claimed, both consisting of residues 1-44 of HMGB1. Watson et al., WO 2014/191364 is relied upon again for its teaching of idiopathic cardiomyopathies.

 Response to Arguments
In the Amendment of September 18, 2021, Applicant argued that the claimed invention is different from the prior art because it is directed to the treatment of cardiomyopathy and old myocardial infarction as opposed to acute myocardial infarction.1 This argument suggests that there is a temporal difference between the claimed method and the method of the prior art, the latter being administered directly after a heart attack versus the claimed method being administered at some later point in time after the acute stage of a heart attack resolves (as would be the case in “old myocardial infarction” in independent claims 10, 18 and new claim 22). It is noted, however, that the claimed methods do not have any limitations on the timing of treatment. As developed in the sections that follow, treatment with the claimed peptide during the acute phase of infarction (as taught in Tamai et al., US 2015/0273017) inherently reads on the method of the current claims.
It is appreciated that treating heart tissue in a subject diagnosed with “old myocardial infarction” would be different from treating a heart that suffered an attack within 96 hours or less (Tamai-US'017, para. [0047]), as scar tissue on a heart left untreated can alter the myocardium. Similarly, treating heart tissue in a subject diagnosed with cardiomyopathy is understood to be different from treating recently-infarcted tissue. This distinction is not reflected in the claims, however, because the only active method step is administering the peptide of the prior art (HMGB1 1-44) in the same manner as taught in the prior art (systemically).
In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Here, the old process known in the art was administering SEQ ID NO:1 exactly as claimed systemically to treat myocardial infarction (Tamai et al., US 2015/0273017). The prior art also teaches that the HMGB1 fragment is a stem cell mobilizing factor with cell migration activity: “systemic administration of the peptide fragment enhances the accumulation of PDGFRa-positive cells in infarction sites and vicinities thereof,” (Tamai-US'017 at p. 1, para. [0008], lines 1-6). Because the referenced peptide fragment is the same as that claimed, it would inherently perform the mechanistic benefits of “stimulating cell migration” and “promoting angiogenesis” in cardiac tissue.
Applicant also argues that the prior art references fail to teach every limitation of the claims (Amendment of 9/18/21 p. 9, para. 4). This is not found persuasive for the following reasons. In weighing obviousness, the teachings of the references are to be considered in combination, not in a piecemeal analysis.2 Here, each reference suggests a facet of the claimed invention and the desirability of each facet, thus rendering the combination obvious. Tamai et al., US 2015/0273017 teaches the fragment as claimed and its advantages over the full-length protein. As discussed below, Limana teaches treatment of old myocardial infarction and Kido teaches treatment of cardiomyopathy, both by administering HMGB1. What the combination of these teachings would have suggested to those of ordinary skill in the art is how obviousness is evaluated.
having been diagnosed with cardiomyopathy or old myocardial infarction”) does not create a patentable distinction. As the treatment is directed to this particular patient population, it would have been obvious to include the step of testing patients for cardiomyopathy or old myocardial infarction prior to receiving treatment with the HMGB1 peptide fragment (1-44). Moreover, Applicant has not devised a new method for diagnosing cardiomyopathy or old myocardial infarction in the target patient group.

Claim Interpretation
The International Classification of Diseases (ICD) refers to “old myocardial infarction” as a “healed myocardial infarction” where there is evidence of a past heart attack, but the patient currently presents no symptoms and there is no evidence of acute infarction. “Old myocardial infarction” is not plainly defined in Applicant’s specification, but for the purpose of examination, the Office is interpreting “old myocardial infarction” based on Applicant’s disclosure and the prior art to be the condition of cardiac tissue when left untreated for a period of time (2 weeks in a mouse) after infarction (p. 23, lines 8-11) or a myocardial infarction “greater than 28 days old” in a human (see “Selected cardiac diagnoses and ICD-10 codes” Enclosed PTO-892 at p. 3, line V). 
The prior art indicates that cardiomyopathies include many different myocardial diseases associated with mechanical or electrical dysfunction that usually exhibit inappropriate ventricular hypertrophy or dilatation.3 (Maron at p. 1809, col. 1, “Definitions”, lines 1-10). Applicant states that “cardiomyopathy” refers to a myocardial disease accompanied by cardiac dysfunction (Specification at 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 10, 12-13, 18-19, 21-28, 33, 35, 36, 38-39 and 41 are rejected under 35 U.S.C. 103 as obvious over:
Tamai et al., US 2015/0273017  (“Tamai-US'017”) (PTO-892 dated 6/12/20, p. 1, line A), as evidenced by
Tamai et al., US 2014/0206619 (“Tamai-US'619”) (IDS dated 2/10/21 at p. 5, line 23), as evidenced by
Weintraub et al., “Dilated cardiomyopathy,” Lancet; 390:400–414 (2017) (Enclosed PTO-892, p. 3, line V), as evidenced by
Scoote et al., “Pathophysiology of Heart Failure,” Chpt. 19, Essential Cardiology: Principles and Practice, 2nd Ed., 2006 Humana Press Inc., Totowa, NJ, pp. 347-369 (Enclosed PTO-892, p. 1, line U), in view of
Watson et al., WO 2014/191364 (cited in previous action of March 24, 2021), in view of
Fuhrmann et al., US 2016/0154012 (Enclosed PTO-892, p. 1, line A), and in further view of
Asch et al., American Heart Journal, Vol. 152(4): pp. 742-748 (2006) (“Asch”) (Enclosed PTO-892, p. 1, line V).

The beneficial effects of HMGB1 (1-44) would inherently treat cardiomyopathy, old myocardial infarction and chronic heart failure caused by cardiomyopathy or old myocardial infarction
Regarding claims 10, 18, 21 and 22, it is submitted that the beneficial effects of HMGB1 (1-44) would inherently treat cardiomyopathy and old myocardial infarction, as well as chronic heart failure caused by cardiomyopathy or old myocardial infarction.
Tamai-US'017 teaches administration of an HMGB1 fragment, residues 1-44, which is identical to SEQ ID NO:1 as claimed (Tamai-US'017 at p. 1, para. [0010]). Tamai-US'017 teaches that the peptide fragment is “a new bone marrow pluripotent stem cell mobilizing factor,” (p. 1, para. [0007], last 
Tamai-US'017 teaches that administration of the peptide fragment (1-44) enhanced the recruitment of platelet-derived growth factor receptor alpha (PDGFRα)­positive mesenchymal stem cells to myocardial tissue of the non-infarction site, as well as to the infarction site and to its neighboring region (Fig. 1A and p. 2, para. [0012], lines 6-10). As evidenced by Tamai-'619, the significance of recruiting PDGFRα-positive mesenchymal stem cells into peripheral circulation, and ultimately to cardiac tissue, is that these cells support tissue stem cells, including cardiac stem cells (Tamai-'619 at p. 1, para. [002]). They play an essential role in increasing “oxygen supply, immune response, arrest of hemorrhage, and repair of damaged tissues,” (Tamai-'619 at p. 1, para. [0002]). Thus, the teachings of Tamai-US'017 as evidenced by Tamai-'619 indicate that HMGB1 (1-44) has a restorative and tissue-regenerating effect on cardiac tissue generally, and that the effect was not limited to the infarction site.
Applicant has not submitted evidence that treatment following infarction to address acute disease (as taught in Tamai-US'017) would not persist and benefit myocardial tissue later, during the stage of ‘old myocardial infarction’ (28 days post attack in humans), or generally, as in the case of chronic heart failure caused by cardiomyopathy.
It is noted that the current claims are not limited to any particular timing of administration. The broadest reasonable interpretation of the active method step of independent claims 10 and 18 can be read to encompass administering HMGB1 (1-44) immediately following infarction, after infarction has healed, and to cardiac tissue generally, at any time after it is determined that a patient has cardiomyopathy or old myocardial infarction, or chronic heart failure resulting from cardiomyopathy or old myocardial infarction.
 does not teach wherein the method comprises administering to a subject having been diagnosed with cardiomyopathy (claims 10 and 21) or old myocardial infarction (claims 10 and 22), or chronic heart failure caused by cardiomyopathy or old myocardial infarction (claim 18).
Fuhrmann teaches a method for diagnosing cardiomyopathy in a subject (Abstract). One of ordinary skill in the art will appreciate that positive identification of a patient as having cardiomyopathy would inherently require prior testing for structural impairments such as increased dilation using echocardiography and/or hemodynamic criteria. Positive identification of a patient as having cardiomyopathy may also involve prior determination of peptide biomarkers for myocardial necrosis or metabolites in the blood. Based on the disclosure of Fuhrmann, an ejection fraction of less than 50% (Example 2) and increased ratios of plasma sphingoymelins and ceramides (Example 3 and [0109]), could all be considered indicia of cardiomyopathy.
Further, Asch teaches a method for diagnosing patients with prior (“old”) myocardial infarction and that electrocardiography is accepted in clinical practice as a screening tool for this purpose (p. 746, col. 2, para. 2, lines 1-2). Asch also teaches detecting myocardial scarring or necrosis using cardiac magnetic resonance imaging and a set of criteria against which to determine prior myocardial infarction (p. 742, col. 2, para. 2, lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating using the HMGB1 fragment as taught in Tamai-US'017, by using the disclosure of Fuhrmann to test for increased ratios of plasma metabolites as an indicia of cardiomyopathy prior to the administering step, in order to identify patients with cardiomyopathy who may be in need of treatment with the HMGB1 peptide fragment (1-44). It would also have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating using 
By default, patients receiving treatment with the HMGB1 peptide fragment (1-44) would have been previously diagnosed with cardiomyopathy or old myocardial infarction. As the treatment is directed to this particular patient population, it would have been obvious to include the step of testing patients for old myocardial infarction prior to receiving treatment with the HMGB1 peptide fragment (1-44).
It is also submitted that the beneficial effects of the peptide as taught in Tamai-US'017 obviate the claimed methods even if the disclosure in Tamai-US'017 does not discuss or recognize this effect.4 This is because the referenced peptide fragment is the same as that claimed, and taught as being administered via the same route as claimed. It would therefore inherently perform the mechanistic benefit of “stimulating cell migration” as recited in independent claims 10 and 18, and persist in the myocardium to treat cardiomyopathy, chronic heart failure caused by cardiomyopathy, and as a pre-emptive treatment for old myocardial infarction.

Obvious to apply the teachings of Tamai-US'017 to cardiomyopathy and motivation
It would have been obvious for one of ordinary skill in the art to apply the teachings of Tamai-US'017 in order to arrive at a method of treating cardiomyopathy. As cardiomyopathy is understood to be mechanical or electrical dysfunction of the heart with ventricular hypertrophy or dilatation, one of ordinary skill in the art would have read the teaching of PDGFRα­positive cells being mobilized from 
One of ordinary skill in the art would have been motivated to apply the teachings of the prior art in the context of cardiomyopathy and/or chronic heart failure caused by cardiomyopathy because Tamai-US'017 teaches the advantage of systemic administration of the fragment to promote tissue regeneration without having to harvest and culture bone marrow stem cells ex vivo. As the peptide is administered systemically and causes recruitment of regenerative cells to cardiac tissue, it is understood that, “manpower is not required, stable supply is possible, and administration at an early stage of damage is possible,” Tamai-US'017 at p. 1, para. [0003]). This has the added advantage of bone marrow cells not needing to be harvested from needles inserted into the iliac bone and cultured ex vivo, which as evidenced by Tamai-'619, can “lead to gradual loss of their proliferative ability and multipotency,” (Tamai-'619 at pg. 1, para. [0004]).

Obvious to apply the teachings of Tamai-US'017 to “old myocardial infarction” and motivation
It would have been obvious for one of ordinary skill in the art to apply the teachings of Tamai-US'017 in order to arrive at a method of treating “old myocardial infarction” because Tamai-US'017 as evidenced by Tamai-619 teaches that injured epithelia are regenerated by PDGFRα-positive cells from bone marrow, and recruited to sites of injury by HMGB1 (1-44) (Tamai-'619 at p. 20, para. [0253]). As further evidenced by Tamai-'619, the significance of PDGFRα-positive mesenchymal stem cells being recruited to cardiac tissue is that there is increased “oxygen supply, immune response, arrest of 
Moreover, in Tamai-US'017, the fragment was administered directly after infarct creation (up to 96 hours post-infarction), and the beneficial effects of the peptide continued to be observed later, even at 56 days post-infarction (col. 10, lines 22-24), which falls within the time-frame of old myocardial infarction (2 weeks post-infarct creation in mice). One of ordinary skill in the art would have arrived at a method of treating old myocardial infarction because practicing the process in the prior art inherently resulted in the peptide fragment treating heart tissue after the acute stage of infarction.  
One of ordinary skill in the art would have been further motivated to apply the teachings of Tamai-US'017 to treat old myocardial infarction because of the added advantage that systemic administration of the peptide “induces tissue regeneration by making use of the mechanism of inducing damaged tissue regeneration in vivo,” (Tamai-US'017 at p. 1, para. [0008]). The advantage of this is that bone marrow cells do not need to be harvested and cultured ex vivo, and tissues that are otherwise difficult to access directly from outside of the body can be beneficially regenerated from within (Tamai-US'017 at para [0020], sentence bridging pages 2-3).
Thus, it is submitted that it would have been obvious for one of ordinary skill in the art to have applied the prior art teachings in the context of mitigating and treating the development of “old myocardial infarction” because one of ordinary skill would have understood that a method that treats heart tissue during the acute phase of infarction (96 hours or less following heart attack as taught in Tamai-US'017 at p. 5, para. [0047]) would also necessarily treat heart tissue later.

Regarding claims 12-13, as established above, Tamai-US'017 teaches the method of claim 10 and its dependency, claim 21, from which claim 12 depends. Tamai-US'017 does not teach wherein the disease treated is specifically idiopathic cardiomyopathy, or more specifically wherein the idiopathic cardiomyopathy is dilated cardiomyopathy, hypertrophic cardiomyopathy, restrictive cardiomyopathy, or arrhythmogenic right ventricular cardiomyopathy. 
As described in the instant specification, idiopathic cardiomyopathies are those having no obvious cause as contrasted with secondary cardiomyopathies, which have a clear relationship with an underlying disease (p. 11, lines 7-10).
Watson teaches a treatment for cardiomyopathy, wherein the treatment may be specifically for a cardiomyopathy selected from the group consisting of hypertrophic cardiomyopathy, dilated cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy, and endomyocardial fibrosis (p. 39, claim 4). Watson further teaches that these cardiomyopathies are non­ischemic cardiomyopathies, which frequently have intrinsic/idiopathic causes (p. 1, para. [0003], lines 16-17). Watson further teaches that one of the above-listed cardiomyopathies, hypertrophic cardiomyopathy, can have serious clinical manifestations such as sudden cardiac death (para. [0013]), and that patients with this condition may be drug-refractory (para. [0004], sentence bridging pages 1 and 2). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have applied the method of Tamai-US'017, of treating cardiomyopathy with the disclosed HMGB1 peptide fragment (1-44), to specifically treat idiopathic cardiomyopathies (as claimed in claim 12), and more specifically the cardiomyopathies recited in claim 13, because treatment of this list of cardiomyopathies was previously taught by Watson, and because Watson teaches that at least one of the conditions listed 

Regarding claims 18-19, as newly amended, independent claim 18 specifies “a method of treating a chronic heart failure caused by cardiomyopathy or old myocardial infarction,” wherein the subject has been “diagnosed with a chronic heart failure caused by cardiomyopathy or old myocardial infarction” and that the substance administered is an HMGB1 peptide fragment consisting of rather than comprising the amino acid sequence described in SEQ ID NO:1.
As evidenced by Weintraub, ‘heart failure’ is most commonly caused by dilated cardiomyopathy and is associated with left ventricular dilatation and contractile dysfunction, (Weintraub at p. 400, col. 1, “Epidemiology”, lines 1-2). And, according to Scoote, gradual cell loss through necrosis is seen throughout the heart at the microscopic level in most underlying conditions causing ‘chronic heart failure’ (Scoote at p. 356, para. 2, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the time of filing to have applied the method of Tamai-US'017, of treating myocardial infarction with the disclosed HMGB1 peptide fragment (1-44), to specifically treat chronic heart failure (as recited in claim 18), and more specifically, chronic heart failure caused by ischemic cardiomyopathy (as recited in the Markush group 
That the substance administered is an HMGB1 peptide fragment consisting of rather than comprising the amino acid sequence described in SEQ ID NO:1 does not alter the fact that Tamai-US'017 teaches a peptide of the same length as SEQ ID NO:1, having 100% sequence identity over the full length of the fragment, as being useful for stimulating cell migration, suppressing inflammation, and regenerating myocardial tissue after infarction. The HMGB1 fragment of Tamai-US'017, which corresponds to residues 1-44 of the full-length protein, is identical to SEQ ID NO:1 of the present claims.

Regarding claims 23-24, Tamai-US'017 teaches the method “wherein the substance is administered systemically to a site different from the cardiac tissue,” because Tamai-US'017 teaches that the HMGB1 fragment which corresponds to residues 1-44 of the full-length protein (instant SEQ ID NO:1), “was administered five times to the tail vain,” (para. [0047]), which is a site different from cardiac tissue, and therefore it is understood that it was given systemically.

Regarding claim 25-26, Tamai-US'017 teaches that cardiac function was evaluated with echocardiography and ultrasound at 56 days after the treatment (p. 5, para. [0048]), which reads on “wherein the method further comprises evaluating a treatment effect and determining that the treatment effect does occur,” (claims 25-26).

Regarding claims 27-28, Tamai-US'017 teaches “wherein the treatment effect comprises inhibition of a structural abnormality of the heart selected from the group consisting of cardiomegaly, cardiomyocyte hypertrophy, and myocardial fibrosis,” (claims 27-28) because Tamai-US'017 teaches that left ventricular dysfunction and left ventricular enlargement after myocardial infarction were significantly suppressed with HMGB1 (1-44) treatment (p. 5, para. [0048]).

Regarding claims 33, 36 and 39, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the treatment method of Tamai-US'017 such that the method end-point is “inhibiting a structural abnormality of the heart in cardiomyopathy or old myocardial infarction” (independent claim 33) because Tamai-US'017 specifically teaches the utility of the HMGB1 for suppressing the aggravation of the left ventricular systolic function, left ventricular enlargement, and left ventricular remodeling. Significant long-standing improvement of the myocardial function was also observed (FIG. 1E),” (p. 5, end of para. [0049]), all of which reads on inhibiting a structural abnormality of the heart.
As regards systemic administration (claim 36), Tamai-US'017 teaches that the HMGB1 fragment which corresponds to residues 1-44 of the full-length protein (instant SEQ ID NO:1), “was administered five times to the tail vain,” (para. [0047]), which is a site different from cardiac tissue. 
As regards “wherein the method further comprises evaluating inhibition of the structural abnormality of the heart” (claim 39), Tamai-US'017 teaches that cardiac function was evaluated with 

Regarding claims 35, 38 and 41, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the treatment method of Tamai-US'017 such that the method end-point is “improving the contractility or diastolic capacity of the heart in cardiomyopathy or old myocardial infarction” (independent claim 35) because Tamai-US'017 specifically teaches the utility of the HMGB1 fragment for improving ejection fraction and decreasing end-systolic diameter (p. 5, para. [0048], last sentence).
As regards systemic administration (claim 38), Tamai-US'017 teaches that the HMGB1 fragment which corresponds to residues 1-44 of the full-length protein (instant SEQ ID NO:1), “was administered five times to the tail vain,” (para. [0047]), which is a site different from cardiac tissue. 
As regards “wherein the method further comprises evaluating improvement of the contractility or diastolic capacity of the heart” (claim 41), Tamai-US'017 teaches that “[i]mprovement in the cardiac function was evaluated by measuring the left ventricular end­diastolic diameter (LVDd: Dd), left ventricular end-systolic diameter (LVDs: Ds), and left ventricular ejection fraction (LVEF: EF) using the Vivid 7 Echocardiography System and 12-MHZ Transducer (General Electric),” (p. 5, para. [0047], last sentence), both of which read on evaluating improvement in the contractility and diastolic capacity of the heart.


Claims 10, 12-15, 17-19, 21, 23-45 are rejected under 35 U.S.C. 103 as being unpatentable over:  
Kido et al., Abstract 15756: “The Administration of High-morbidity Group Box 1 Fragment Prevents Deterioration of Cardiac Performance by Enhancement of Bone-marrow Mesenchymal Stem Cells Homing in the Delta-Sarcoglycan-deficient Hamster,” (November 14, 2017) Vol. 136, Issue suppl_1: Abstracts From the American Heart Association’s 2017 Scientific Sessions and Resuscitation Science Symposium, (“Kido”) (Enclosed PTO-892, p. 2, line W), in view of 
Tamai et al., US 2015/0273017 (“Tamai-US'017”) (PTO-892 6/12/20, p. 1, line A), in further view of
Watson et al., WO 2014/191364 (cited in previous action of March 24, 2021), as evidenced by 
Blain et al., “δ-Sarcoglycan-Deficient Muscular Dystrophy: From Discovery to Therapeutic Approaches,” Skeletal Muscle, Vol. 1, Article: 13 (2011) (Enclosed PTO-892, p. 2, line V), as evidenced by
Weintraub et al., “Dilated cardiomyopathy,” Lancet; 390:400–414 (2017) (Enclosed PTO-892, p. 3, line V) as evidenced by
Scoote et al., “Pathophysiology of Heart Failure,” Chpt. 19, Essential Cardiology: Principles and Practice, 2nd Ed., 2006 Humana Press Inc., Totowa, NJ, pp. 347-369 (Enclosed PTO-892, p. 1, line U), and as further evidenced by
Ball et al., “Mesenchymal stem cells and neovascularization: role of platelet-derived growth factor receptors,” J Cell Mol Bio, 11: 1012-1030 (2007) (Enclosed PTO-892, p. 2, line V), and
Gallina et al., “A New Paradigm in Cardiac Regeneration: The Mesenchymal Stem Cell Secretome,” Stem Cells Intl., Article ID 765846, pp. 1-10 (2015) (Enclosed PTO-892, p. 2, line X),.
Under MPEP 2153.01(a), the Office will consider it apparent from the specification that a prior disclosure is by the inventor or a joint inventor, provided that the prior disclosure does not name additional authors or joint inventors. Here, the current application names fewer joint inventors than Kido et al., 2017. The referenced publication names as authors: Kido, Miyagawa, Tamai, Ueno, Toda, Kuratani and Sawa. The current application names as inventors: Kido, Miyagawa, Tamai, Goto, Yamazaki and Sawa. The current application does not name Ueno, Toda, and Kuratani and adds Goto and Yamazaki. Accordingly, it is not readily apparent that Kido et al., 2017 is ‘by the inventor’ (i.e., the same inventive entity) and thus it is being treated as prior art under AIA  35 U.S.C. 102(a)(1). 
Regarding claims 10 and 21, Kido discloses that systemic administration of the ‘HMGB1 fragment’ attenuated the progression of left ventricular remodeling in a hamster model of cardiomyopathy by promoting bone marrow mesenchymal stem cell migration into damaged myocardium. Kido teaches that with HMGB1 fragment administration, echocardiography showed significantly better left ventricular ejection fraction (HMGB1 vs control at 4 weeks, 43±9% vs. 32±10%, p= 0.0012), thereby “treating cardiomyopathy” as recited in instant claims 10 and 21. Kido teaches that with HMGB1 fragment administration, an increased number of PDGFR and CD29 positive mesenchymal stem cell were detected in the myocardium (12±6/field vs 3±3/field, p<0.001), which reads on “having an activity of stimulating cell migration,” (claim 10).
Kido does not specifically recite the sequence of the HMGB1 fragment (1-44) as set forth in SEQ ID NO:1. Tamai et al., US 2015/0273017  (“Tamai-US'017”) teaches a peptide of the same length as SEQ ID NO:1, having 100% sequence identity across the full length of the fragment, as being useful for stimulating cell migration, suppressing inflammation, and regenerating myocardial tissue after infarction. The HMGB1 fragment of Tamai-US'017, which corresponds to residues 1-44 of the full-length protein, was given systemically several hours after infarcts were induced by left coronary artery ligation.
Kido in view of Tamai-US'017 also does not teach “a subject having been diagnosed with cardiomyopathy,” (claims 10 and 21). Weintraub teaches methods for diagnosing cardiomyopathy leading to heart failure including, electrocardiography, chest radiography, echocardiography, cardiac MRI, tissue Doppler imaging, cardiac histological examination, lymphocytic infiltrate analysis, endomyocardial biopsy, sampling and evaluation of biomarkers such as B­type natriuretic peptide (BNP) and N­terminal­BNP, which are elevated in proportion to the severity of heart failure, and evaluation of genetic patterns of familial dilated cardiomyopathy (p. 404, col. 2, “Diagnostic investigations” through p. 405, col. 1). 

One of ordinary skill in the art would have been motivated to use the HMGB1 (1-44) peptide fragment of Tamai-US’017 in the method of Kido to treat cardiomyopathy because Tamai-US'017 teaches advantages of the fragment, such as reduced inflammation, e.g., in the HMGB1 protein fragment (1-44) group, the levels of inflammatory cytokines (TNFα, IL-1β) were reduced, as measured by mRNA extracted from myocardial tissue (p. 5, para. [0048], lines 9-12). The shortened peptide was also reported to have other advantages, such as a reduced affinity for endotoxic lipopolysaccharides (LPS), which would facilitate preparation of pharmaceuticals without LPS contamination for the shortened peptide vs. full-length HMGB1 (Tamai-US'017at p. 6, para. [0051]).
One of skill in the art would have appreciated that any of the diagnostic methods listed in Weintraub were available at the time of filing. One of ordinary skill in the art would have been motivated to combine the teachings of Weintraub with Kido and Tamai-US'017 in order to arrive at a method of identifying cardiomyopathy patients who would benefit from Kido and Tamai’s teachings of HMGB (1-44) treatment on cardiomyopathy animal models. One of ordinary skill in the art would have had a reasonable expectation of success in this endeavor because the peptide fragment (1-44) was shown to effectively induce tissue regeneration, and the skilled artisan would have understood that tissue regeneration would also address many of the mechanical, electrical and structural pathologies of cardiomyopathy.

Regarding claims 12-13, Kido and Tamai-US'017 teach the method of claim 10 and its dependency, claim 21, from which claim 12 depends. Kido and Tamai-US'017 do not teach wherein the disease treated is specifically idiopathic cardiomyopathy, or more specifically wherein the idiopathic cardiomyopathy is dilated cardiomyopathy, hypertrophic cardiomyopathy, restrictive cardiomyopathy, or arrhythmogenic right ventricular cardiomyopathy. 
As described in the instant specification, idiopathic cardiomyopathies are those having no obvious cause as contrasted with secondary cardiomyopathies, which have a clear relationship with an underlying disease (p. 11, lines 7-10).
Watson teaches a treatment for cardiomyopathy, wherein the treatment may be specifically for a cardiomyopathy selected from the group consisting of hypertrophic cardiomyopathy, dilated cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy, and endomyocardial fibrosis (p. 39, claim 4). Watson further teaches that these cardiomyopathies are non­ischemic cardiomyopathies, which frequently have intrinsic/idiopathic causes (p. 1, para. [0003], lines 16-17). Watson further teaches that one of the above-listed cardiomyopathies, hypertrophic cardiomyopathy, can have serious clinical manifestations such as sudden cardiac death (paragraph 13), and that patients with this condition may be drug-refractory (para. [0004], sentence bridging pages 1 and 2). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have combined the method of Kido and Tamai-US'017, of treating cardiomyopathy with the disclosed HMGB1 peptide fragment (1-44), to specifically treat idiopathic cardiomyopathies (as claimed in claim 12), and more specifically the cardiomyopathies recited in claim 13, because treatment of this list of cardiomyopathies was previously taught by Watson, and because Watson teaches that at least one of 

Regarding claims 14, 15 and 17, as discussed previously, Kido and Tamai-US'017 teach the method of claim 10 and its dependency, claim 21, from which claim 14 depends. Kido teaches administration of an ‘HMGB1 fragment’ in the delta-sarcoglycan-deficient hamster, which presents a progressive dilated cardiomyopathy (DCM) due to a large deletion of the delta-sarcoglycan gene that leads to heart failure (Blain at p. 1, col. 2, para. 2, lines 1-6).
The delta-sarcoglycan-deficient hamster is a model for muscular dystrophy, and also for patients who develop cardiomyopathy secondarily to muscular dystrophy (Blain at p. 2, para. 3-4). As such, Kido teaches a treatment for secondary cardiomyopathy, wherein the treatment may be specifically for a cardiomyopathy consisting of dilated cardiomyopathy or “a cardiomyopathy caused by muscular dystrophy” as recited in claim 15.
It would have been obvious to one of ordinary skill in the art before the time of filing to have combined the method of Kido and Tamai-US'017, of treating cardiomyopathy with the disclosed HMGB1 peptide fragment (1-44), to specifically treat secondary cardiomyopathies (as recited in claim 14), and more specifically, cardiomyopathies such as those caused by muscular dystrophy (as recited in claim 15), 
One of ordinary skill in the art would have been further motivated to specifically treat using the HMGB1 peptide fragment of Tamai-US'017 that corresponds to SEQ ID NO:1 of the instant claims, because Tamai-US'017 teaches various advantages of the shortened peptide as set forth above, such as reduced affinity for endotoxic liposaccharides (LPS), which would allow for contamination-free preparation of pharmaceuticals comprising the shortened peptide vs. full length HMGB1 protein (Tamai-US'017 at p. 6, para. [0051]).

Regarding claims 18-19, as newly amended, independent claim 18 specifies “a method of treating a chronic heart failure caused by cardiomyopathy or old myocardial infarction,” wherein the subject has been “diagnosed with a chronic heart failure caused by cardiomyopathy or old myocardial infarction” and that the substance administered is an HMGB1 peptide fragment consisting of rather than comprising the amino acid sequence described in SEQ ID NO:1.

It would have been obvious to one of ordinary skill in the art before the time of filing to have combined the method of Kido and Tamai-US'017, of treating cardiomyopathy with the disclosed HMGB1 peptide fragment (1-44), to specifically treat chronic heart failure (as recited in claim 18), and more specifically, chronic heart failure caused by dilated cardiomyopathy (as recited in the Markush group of claim 19), because Kido teaches that HMGB1 fragment administration is successful in the treatment of dilated cardiomyopathy, and one of skill in the art would have understood that chronic heart failure is most commonly caused by dilated cardiomyopathy (Weintraub). One of skill in the art would have found obvious the methods of diagnosing chronic heart failure as caused by dilated cardiomyopathy because Weintraub reviews many methods for diagnosing dilated cardiomyopathy leading to heart failure including, electrocardiography, chest radiography, echocardiography, cardiac MRI, tissue Doppler imaging, cardiac histological examination, lymphocytic infiltrate analysis, endomyocardial biopsy, sampling and evaluation of biomarkers such as B­type natriuretic peptide (BNP) and N­terminal­BNP, which are elevated in proportion to the severity of heart failure, and evaluation of genetic patterns of familial dilated cardiomyopathy (p. 404, col. 2, “Diagnostic investigations” through p. 405, col. 1). One of skill in the art would have appreciated that any of these methods of diagnosis were available at the time of filing. One of ordinary skill in the art would have been further motivated to combine the teachings of Weintraub with Kido and Tamai in order to arrive at a method of identifying heart failure patients who would benefit from Kido and Tamai’s teachings of HMGB (1-44) treatment on cardiac ischemia animal models.  


Regarding claims 23-24, Kido teaches that 19 week-old delta-Sarcoglycan­deficient hamsters were treated by systemic injection of an HMGB1 fragment, which reads on “wherein the substance is administered systemically to a site different from cardiac tissue,” (claims 23-24).

Regarding claims 25-26, Kido teaches that cardiac function was evaluated with echocardiography at 4 and 6 weeks after treatment, which reads on “wherein the method further comprises evaluating a treatment effect and determining that the treatment effect does occur,” (claims 25-26).

Regarding claim 27-28, Kido teaches that histopathological examination showed significantly suppressed myocardial fibrosis (17±4% vs 23±5%, p=0.04) with HMGB1 fragment administration, which reads on “wherein the treatment effect comprises inhibition of a structural abnormality of the heart selected from the group consisting of cardiomegaly, cardiomyocyte hypertrophy, and myocardial fibrosis,” (claims 27-28) because Kido observed decreased formation of fibrotic tissue using histology.

Kido also teaches that the results of echocardiography showed significantly better left ventricular ejection fraction with HMGB1 fragment administration compared to control groups, which reads on “wherein the treatment effect comprises improvement of the contractility or diastolic capacity of the heart,” (claims 27-28).

Regarding claims 29-30, Kido teaches that “there was increased capillary density (660±160/mm2 vs 479±44/mm2, p=0.003),” which reads on “wherein the promotion of angiogenesis is caused by enhanced capillary density,” (claims 29-30).

Regarding claims 31-32, Kido teaches that “intra-myocardial expression of TSG-6 and VEGF were significantly up-regulated (p= 0.03, 0.04) after HMGB1 fragment administration,” and there was increased capillary density with HMGB1 fragment administration, both of which read on “wherein the administration promotes angiogenesis in the heart of the subject.” It would have been obvious to treat a subject with cardiomyopathy (claim 10, from which claim 31 depends) or a subject with chronic heart failure caused by cardiomyopathy (claim 18, from which claim 32 depends) because as evidenced by 

Regarding claims 33, 36, 39 and 43, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the treatment method of Kido in view of Tamai-US'017 such that the method end-point is “inhibiting a structural abnormality of the heart” (claim 33) because Kido specifically teaches the utility of HMGB1 for suppressing myocardial fibrosis (17±4% vs 23±5%, p=0.04). Kido also teaches that after HMGB1 administration, the mitochondrial ultra-microstructure within cardiac cells was preserved and cristae remained intact as compared to control, and as visualized by transmission electron microscopy, which reads on “inhibiting a structural abnormality of the heart.”
As regards systemic administration (claim 36), Kido in view of Tamai-US'017 teaches that the HMGB1 fragment which corresponds to residues 1-44 of the full-length protein (instant SEQ ID NO:1), “was administered five times to the tail vain,” (para. [0047]), which is a site different from cardiac tissue. 
As regards “wherein the method further comprises evaluating inhibition of the structural abnormality of the heart” (claim 39), Kido teaches that cardiac function was evaluated with echocardiography at 4 and 6 weeks after treatment, which represents evaluating the effects of treatment on structural abnormalities of the heart. 
As regards “wherein the administration promotes angiogenesis in the heart of a subject” (claim 43), as established above, Kido teaches that “there was increased capillary density (660±160/mm2 vs 479±44/mm2, p=0.003)” and “intra-myocardial expression of TSG-6 and VEGF were significantly up-regulated (p= 0.03, 0.04) after HMGB1 fragment administration,” both of which read on “wherein the 

Regarding claims 34, 37, 40 , 42 and 44, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the treatment method of Kido in view of Tamai-US'017 such that the method end-point is “promoting angiogenesis in the heart” (claim 34) because as stated above, Kido specifically teaches that HMGB1 increased capillary density and that VEGF expression was upregulated in the HMGB1 groups. 
As regards systemic administration (claim 37), Tamai-US'017 teaches that the HMGB1 fragment which corresponds to residues 1-44 of the full-length protein (instant SEQ ID NO:1), “was administered five times to the tail vain,” (para. [0047]), which is a site different from cardiac tissue. 
As regards “wherein the method further comprises evaluating promotion of angiogenesis in the heart” (claim 40), Kido teaches that histology and RT-PCR were used to evaluate VEGF levels. As regards “wherein the promotion of angiogenesis is caused by enhanced capillary density” (claim 42), Kido teaches that increased capillary density was visualized with histopathology (page 1 of single page reference).
As regards “wherein the administration promotes angiogenesis in the heart of a subject” (claim 44), as established above, Kido teaches that “histopathological examination showed significantly suppressed myocardial fibrosis (17±4% vs 23±5%, p=0.04) and increased capillary density (660±160/mm2 vs 479±44/mm2, p=0.003).

Regarding claims 35, 38, 41 and 45, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the treatment method of Kido in view of Tamai-US'017 such that the method end-point is “improving the contractility or diastolic capacity of the heart” (claim 35) because Kido teaches that HMGB1 resulted in “significantly better left ventricular ejection fraction,” which reads on improved contractility and diastolic capacity. 
As regards systemic administration (claim 38), Tamai-US'017 teaches that the HMGB1 fragment which corresponds to residues 1-44 of the full-length protein (instant SEQ ID NO:1), “was administered five times to the tail vain,” (para. [0047]), which is a site different from cardiac tissue. 
As regards “wherein the method further comprises evaluating improvement of the contractility or diastolic capacity of the heart” (claim 41), as established above, Kido in view of Tamai-US'017 teaches evaluation using echocardiography.
As regards “wherein the administration promotes angiogenesis in the heart of a subject” (claim 45), as established above, Kido teaches that “there was increased capillary density (660±160/mm2 vs 479±44/mm2, p=0.003)” and “intra-myocardial expression of TSG-6 and VEGF were significantly up-regulated (p= 0.03, 0.04) after HMGB1 fragment administration,” both of which read on “wherein the administration promotes angiogenesis in the heart of the subject,” because as evidenced by Ball, VEGF-A stimulates platelet-derived growth factor (PDGF) receptors, which regulate mesenchymal stem cell migration and proliferation to sites of neovascularization (Abstract).

Claims 10, 18 and 22-45 are rejected under 35 U.S.C. 103 as being unpatentable over:
Limana, et al. “HMGB1 attenuates cardiac remodeling in the failing heart via enhanced cardiac regeneration and miR-206-mediated inhibition of TIMP-3,” PloS one 6.6 (2011): e19845 (“Limana”) (Enclosed PTO-892, p. 2, line U), in view of 
Tamai
Asch et al., “Lack of sensitivity of the electrocardiogram for detection of old myocardial infarction: A cardiac magnetic resonance imaging study,” American Heart Journal, Vol. 152(4): pp. 742-748 (2006) (“Asch”) (Enclosed PTO-892, p. 1, line V).

Regarding claims 10, 18 and 22, Limana teaches a method of promoting myocardial regeneration and improving function of the failing heart by injecting full-length HMGB1 in a mouse model of post-infarction heart failure (see entire document, particularly, p. 8, final sentence at end of col. 1). The mouse model of Limana is a model for “a subject having been diagnosed with old myocardial infarction” (claims 10, 18 and 22) because treatment in Limana begins three weeks after coronary ligation, which according to the definition of the instant specification is treatment of an old myocardial infarction (cardiac tissue when left untreated for a period of 2 weeks in a mouse after infarction) (Applicant’s Specification at p. 23, lines 8-11).
Limana does not teach the sequence of the HMGB1 fragment (1-44) as set forth in SEQ ID NO:1 in the instant claims. As established above, Tamai et al., US 2015/0273017  (“Tamai-US'017”) teaches a peptide of the same length as SEQ ID NO:1, having 100% sequence identity across the full length of the fragment, as being useful for stimulating cell migration, suppressing inflammation, and regenerating myocardial tissue after infarction. In Tamai-US'017, the HMGB1 fragment which corresponds to residues 1-44 of the full-length protein (instant SEQ ID NO:1), was given systemically several hours after infarcts were induced by left coronary artery ligation.
Limana in view of Tamai-US'017 also does not teach the method wherein the subject has been diagnosed with old myocardial infarction (claims 10 and 22) or chronic heart failure caused by old myocardial infarction (claim 18).
Asch teaches a method for diagnosing patients with prior myocardial infarction and that electrocardiography is accepted in clinical practice as a screening tool for this purpose (p. 746, col. 2, 5
It would have been obvious to one of ordinary skill in the art before the time of filing to have combined the method of Limana and Tamai-US'017, of treating old myocardial infarction with the disclosed HMGB1 peptide fragment (1-44), to specifically treat chronic heart failure (as recited in claim 18) using the diagnosis criteria as taught in Asch.
It would have been further obvious to one of ordinary skill in the art before the time of filing to have combined the method of Limana and Tamai-US'017, of treating myocardial infarction with the disclosed HMGB1 peptide fragment (1-44), to specifically treat chronic heart failure (as recited in claim 18), because Limana teaches that HMGB1 administration is successful in a mouse model of old myocardial infarction that this model is synonymous with “chronically failing hearts” (Limana, p. 1, Abstract, “Aims”, line 2 and “Conclusions”, line 1).
One of ordinary skill in the art would have been motivated to substitute the HMGB1 (1-44) peptide fragment of Tamai-US'017 into the treatment method of Limana because Tamai-US'017 teaches advantages of the fragment over the full length protein. For example, the fragment showed reduced inflammation as compared to full-length HMGB1 as the levels of inflammatory cytokines (TNFα, IL-1β) were reduced in the group that received the fragment peptide, as measured by mRNA extracted from myocardial tissue (p. 5, para. [0048], lines 9-12). The shortened peptide was also reported to have other advantages, such as a reduced affinity for endotoxic lipopolysaccharides (LPS), which would facilitate 
Regarding claims 23-24, Limana in view of Tamai-US'017 teaches the method “wherein the substance is administered systemically to a site different from the cardiac tissue,” because Tamai-US'017 teaches that the HMGB1 fragment which corresponds to residues 1-44 of the full-length protein (instant SEQ ID NO:1), “was administered five times to the tail vain,” (para. [0047]), which is a site different from cardiac tissue. It would have been obvious for one of ordinary skill in the art to substitute the HMGB1 (1-44) peptide fragment of Tamai-US'017, which is taught as being injected into a site different from cardiac tissue, into the treatment method of Limana because Limana teaches that the overall treatment scheme with the full-length protein works well in models for old myocardial infarction. To introduce the HMGB1 (1-44) peptide fragment of Tamai-US'017 systemically would be to optimize a known treatment method using a disclosed reagent understood to have numerous advantages over the full-length protein.

Regarding claims 25-26, Limana in view of Tamai-US'017 teaches the method “wherein the method further comprises evaluating a treatment effect and determining that the treatment effect does occur” because Limana teaches evaluation of heart wall thickness, chamber volume, diastolic wall stress, ejection fraction, and progressive dilation (Figures 1 and 2, legends) via echocardiogram and hemodynamic measurements. These are all examples of evaluating the effects of treatment, including improvements to structural abnormalities, improvements in contractility and diastolic capacity, and new vessel formation.

Regarding claims 27-28, Limana in view of Tamai-US'017 teaches the method “wherein the treatment effect comprises inhibition of a structural abnormality of the heart selected from the group 
Limana in view of Tamai-US'017 also teaches the method “wherein the treatment effect comprises promotion of angiogenesis in the heart,” (claims 27-28) because Limana observed “an increase in newly formed myocardial cells and an increase in arteriole length density in the infarcted area,” (p. 8, bottom of column 1), after HMGB1 was injected into the infarct wall, which would be appreciated by one of ordinary skill in the art to represent angiogenesis in the myocardium.
Limana in view of Tamai-US'017 also teaches the method “wherein the treatment effect comprises improvement of the contractility or diastolic capacity of the heart,” (claims 27-28) because Limana observed improved ejection fraction and lower progressive dilation (Figures 1 and 2, legends), 4 weeks after treatment, both of which are examples of improving the contractility or diastolic capacity of the heart.

Regarding claims 29-30, Limana in view of Tamai-US'017 teaches the method “wherein the promotion of angiogenesis is caused by enhanced capillary density” because Limana teaches that HMGB1 enhanced arteriole density in failing hearts 4 weeks after treatment, and because HMGB1-treated hearts showed increased vessel length and thickness when the arteriole was stained with a smooth muscle actin antibody (Figure S3 and p. 10, col. 2, para. 5).

Regarding claims 31-32, Limana in view of Tamai-US'017 teaches the method “wherein the administration promotes angiogenesis in the heart of a subject,” because Limana observed “an increase claims 31-32).
It would have been obvious to treat a subject with old myocardial infarction (claim 10, from which claim 31 depends) or a subject with chronic heart failure caused by old myocardial infarction (claim 18, from which claim 32 depends) in the method of Limana, with the HMGB1 peptide fragment (1-44) disclosed in Tamai-US'017. To do so would be to use the disclosed treatment agent, which is precisely the same HMGB1 peptide fragment (1-44) as claimed and set forth in current SEQ ID NO:1, for the disclosed pathology, old myocardial infarction, which Limana showed responded successfully to the full-length HMGB1 protein and gave “enhanced angiogenesis,” (p. 9, col. 1, last sentence).

Regarding claims 33, 36, 39 and 43, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the treatment method of Limana in view of Tamai-US'017 such that the method end-point is “inhibiting a structural abnormality of the heart” (claim 33) because Limana specifically teaches the utility of HMGB1 for increasing wall thickness, decreasing chamber volume and diastolic wall stress, and lowering progressive left ventricle dilation (Figures 1 and 2, legends), all of which read on inhibiting a structural abnormality of the heart. Limana also teaches “functional and morphometric changes in HMGB1-treated animals” (p. 3, col. 2, para. 2, lines 1-3), which “resulted in a significant increase in survival during the 4 weeks following treatment (Figure 2E).”
claim 36), Tamai-US'017 teaches that the HMGB1 fragment which corresponds to residues 1-44 of the full-length protein (instant SEQ ID NO:1), “was administered five times to the tail vain,” (para. [0047]), which is a site different from cardiac tissue. 
As regards “wherein the method further comprises evaluating inhibition of the structural abnormality of the heart” (claim 39), Limana teaches evaluation of heart wall thickness, chamber volume, and diastolic wall stress (Figures 1 and 2, legends) via echocardiogram and hemodynamic measurements, and observed improvements in contractility and diastolic capacity, all of which represent evaluating the effects of treatment on structural abnormalities of the heart. 
As regards “wherein the administration promotes angiogenesis in the heart of a subject” (claim 43), as established above, Limana observed “an increase in newly formed myocardial cells and an increase in arteriole length density in the infarcted area,” (p. 8, bottom of column 1), after HMGB1 was injected into the infarct wall, which would be appreciated by one of ordinary skill in the art to represent angiogenesis in the myocardium.

Regarding claims 34, 37, 40, 42 and 44, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the treatment method of Limana in view of Tamai-US'017 such that the method end-point is “promoting angiogenesis in the heart” (claim 34) because Limana specifically teaches the utility of HMGB1 for neovascularization and disclosed that the full-length peptide increased newly formed myocardial cells and increased arteriole length density in the infarcted area (p. 8, end of col. 1). Limana teaches that administration promotes angiogenesis in the heart of a subject at p. 4, col. 1, lines 20-27, stating, “we found that four weeks after HMGB1 administration, the length density of arterioles [increased from] 4 to 41 mm in diameter, detected by anti-α-smooth muscle actin immunostaining, was significantly enhanced in the scar region of the treated group compared to 
Further, “[t]reated hearts generated an average 16.5 million new myocytes (Figure 4A) that had volumes varying from 70 to 2000 mm3 (Figure 4B) and were localized within the infarcted area; altogether regeneration accounted for 963.7 mm3 of new myocardium (Figure 4C) and resulted in 24 +/-5% recovery of scar tissue (Figure 4D),” (Limana at p. 4, col. 1, lines 9-14).
As regards systemic administration (claim 37), Tamai-US'017 teaches that the HMGB1 fragment which corresponds to residues 1-44 of the full-length protein (instant SEQ ID NO:1), “was administered five times to the tail vain,” (para. [0047]), which is a site different from cardiac tissue. 
As regards “wherein the method further comprises evaluating promotion of angiogenesis in the heart” (claim 40), Limana teaches evaluation of “newly formed myocardial cells and an increase in arteriole length density in the infarcted area,” (p. 8, bottom of column 1), after HMGB1 was injected into the infarct wall, which would be appreciated by one of ordinary skill in the art to represent evaluating promotion of angiogenesis in the heart.
As regards “wherein the promotion of angiogenesis is caused by enhanced capillary density” (claim 42), as established above, Limana teaches that HMGB1 enhanced arteriole density in failing hearts 4 weeks after treatment, because HMGB1-treated hearts showed increased vessel length and thickness when the arteriole was stained with a smooth muscle actin antibody (Figure S3 and p. 10, col. 2, para. 5).
As regards “wherein the administration promotes angiogenesis in the heart of a subject” (claim 44), as established above, Limana teaches “an increase in newly formed myocardial cells and an increase 

Regarding claims 35, 38, 41 and 45, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the treatment method of Limana in view of Tamai-US'017 such that the method end-point is “improving the contractility or diastolic capacity of the heart” (claim 35) because Limana specifically teaches the utility of HMGB1 for improving ejection fraction and decreasing extracellular collagen deposition (p. 8, end of col. 1), both of which read on improved contractility and diastolic capacity. “HMGB1-injected animals exhibited a progressive increase in EF whereas LV function of control mice progressively deteriorated and, 4 weeks after treatment, the two groups were significantly different (Figure 1A). Similarly, LVDd and LVDs progressively increased in control whereas LV dilation was prevented in HMGB1-treated animals (Figures 1B and C),” (Limana at p. 3, col. 1, para. 2, lines 1-6).
In addition, Limana observed that HMGB1-treated mice exhibited a ~23% reduction in LV volume (Abstract, “Methods and Results” line 4), all of which represent evaluating improvement in contractility and diastolic capacity.
As regards systemic administration (claim 38), Tamai-US'017 teaches that the HMGB1 fragment which corresponds to residues 1-44 of the full-length protein (instant SEQ ID NO:1), “was administered five times to the tail vain,” (para. [0047]), which is a site different from cardiac tissue. 
As regards “wherein the method further comprises evaluating improvement of the contractility or diastolic capacity of the heart” (claim 41), as established above, Limana teaches evaluation using echocardiography and hemodynamic measurements of ejection fraction (EF) and LV volume. Echocardiographic studies were performed two weeks after myocardial infarction, i.e., one week prior 
As regards “wherein the administration promotes angiogenesis in the heart of a subject” (claim 45), as established above, Limana observed “an increase in newly formed myocardial cells and an increase in arteriole length density in the infarcted area,” (p. 8, bottom of column 1), after HMGB1 was injected into the infarct wall, which would be appreciated by one of ordinary skill in the art to represent promotion of angiogenesis in the heart of a subject. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 12-15, 17-19, 21, 23-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,623,078 (cited in the action of June 12, 2020; Tamai-'078) in view of Kido (Abstract 15756), in view of Fuhrmann, in further view of Watson, WO 2014/191364, as evidenced by Blain, Weintraub and Scoote.
Claim 1 of Tamai-'078 recites a method of treating myocardial infarction in a subject, wherein said method comprises administering to a subject in need of such treatment, an HMGB1 peptide fragment consisting of the amino acid sequence of SEQ ID NO:3, which on comparison is identical to SEQ ID NO:1 of the instant claims. 

Also before the effective filing date of the present application, Fuhrmann taught a method for diagnosing cardiomyopathy in a subject (Abstract). One of ordinary skill in the art will appreciate that positive identification of a patient as having cardiomyopathy would inherently require prior testing for structural impairments such as increased dilation using echocardiography and/or hemodynamic criteria. As set forth above in “Claim Rejections - 35 USC § 103”, positive identification of a patient as having cardiomyopathy may also involve prior determination of peptide biomarkers for myocardial necrosis or metabolites in the blood.
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating myocardial infarction with the peptide fragment (1-44) as taught in claim 1 of Tamai-'078 by using the method of treating cardiomyopathy as taught by Kido to arrive at the claims presently being examined. This is because Kido specifically teaches the utility of HMGB1 for the treatment of cardiomyopathy, and specifically, that with HMGB1 fragment administration, echocardiography showed significantly better left ventricular ejection fraction (HMGB1 vs control at 4 weeks, 43±9% vs. 32±10%, p= 0.0012), thereby “treating cardiomyopathy” as recited in independent claims 10 and 21, as well as chronic heart failure caused by cardiomyopathy (independent claim 18). One of ordinary skill in the art before the time of filing would have understood that the benefits of 
Regarding claims 12-13, as established above, claim 1 of Tamai-'078 in view of Kido teaches the method of claim 10 and its dependency, claim 21, from which claim 12 depends. Claim 1 of Tamai-'078 in view of Kido does not teach wherein the disease treated is specifically idiopathic cardiomyopathy, or more specifically wherein the idiopathic cardiomyopathy is dilated cardiomyopathy, hypertrophic cardiomyopathy, restrictive cardiomyopathy, or arrhythmogenic right ventricular cardiomyopathy. 
As described in the instant specification, idiopathic cardiomyopathies are those having no obvious cause as contrasted with secondary cardiomyopathies, which have a clear relationship with an underlying disease (p. 11, lines 7-10).
Watson teaches a treatment for cardiomyopathy, wherein the treatment may be specifically for a cardiomyopathy selected from the group consisting of hypertrophic cardiomyopathy, dilated cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy, and endomyocardial fibrosis (p. 39, claim 4). Watson further teaches that these cardiomyopathies are non­ischemic cardiomyopathies, which frequently have intrinsic/idiopathic causes (p. 1, para. [0003], lines 16-17). Watson further teaches that one of the above-listed cardiomyopathies, hypertrophic cardiomyopathy, can have serious clinical manifestations such as sudden cardiac death (para. [0013]), 
It would have been obvious to one of ordinary skill in the art before the time of filing to have applied the method of claim 1 of Tamai-'078 in view of Kido, of treating cardiomyopathy with the disclosed HMGB1 peptide fragment (1-44), to specifically treat idiopathic cardiomyopathies (as claimed in claim 12), and more specifically the cardiomyopathies recited in claim 13, because treatment of this list of cardiomyopathies was previously taught by Watson, and because Watson teaches that at least one of the conditions listed (hypertrophic cardiomyopathy) has serious effects including death, and because Watson teaches that patients with that condition may be refractory to currently available drugs, and thus in need of new treatment methods. One of ordinary skill in the art would have been further motivated to specifically treat using the HMGB1 peptide fragment taught by claim 1 of Tamai-'078 in view of Kido, which corresponds to SEQ ID NO:1 of the instant claims, because claim 1 of Tamai-'078 in view of Kido teaches various advantages of the shortened peptide, such as reduced affinity for endotoxic liposaccharides (LPS), which would allow for contamination-free preparation of pharmaceuticals comprising the shortened peptide vs. full length HMGB1 protein (Tamai-US'078 at col. 11, lines 5-12). 
Regarding claims 14, 15 and 17, as discussed previously, claim 1 of Tamai-'078 in view of Kido teaches the method of claim 10 and its dependency, claim 21, from which claim 14 depends. Kido teaches administration of an ‘HMGB1 fragment’ in the delta-sarcoglycan-deficient hamster, which presents a progressive dilated cardiomyopathy (DCM) due to a large deletion of the delta-sarcoglycan gene that leads to heart failure (Blain at p. 1, col. 2, para. 2, lines 1-6).
The delta-sarcoglycan-deficient hamster is a model for muscular dystrophy, and also for patients who develop cardiomyopathy secondarily to muscular dystrophy (Blain at p. 2, para. 3-4). As such, Kido 
It would have been obvious to one of ordinary skill in the art before the time of filing to have combined the method of Kido and Tamai-'078, of treating cardiomyopathy with the disclosed HMGB1 peptide fragment (1-44), to specifically treat secondary cardiomyopathies (as recited in claim 14), and more specifically, cardiomyopathies such as those caused by muscular dystrophy (as recited in claim 15), and dilated cardiomyopathies (as recited in claim 17) because Kido teaches that “systemic HMGB1 fragment administration attenuates the progression of LV remodeling,” (Abstract, last sentence), and that in the delta-sarcoglycan-deficient hamster model, the ‘HMGB1 fragment’ enhanced homing of BMMSCs into damaged myocardium. Kido suggests therefore, that the “HMGB1 fragment might [be] one of [several] new armamentariums in the treatment for DCM in [the] clinical scenario,” (Abstract, last sentence). As evidenced by Blain, one of skill would have understood that this teaching applies to patients who develop cardiomyopathy secondarily to muscular dystrophy. One of ordinary skill in the art would have been motivated to combine the teachings of Blain, Kido and Tamai in order to arrive at a method of treating cardiomyopathies caused by muscular dystrophy using Kido and Tamai’s teachings of HMGB (1-44) treatment on dilated cardiomyopathy in animal models.  
One of ordinary skill in the art would have been further motivated to specifically treat using the HMGB1 peptide fragment of Tamai-'078 that corresponds to SEQ ID NO:1 of the instant claims, because Tamai-US'078 teaches various advantages of the shortened peptide as set forth above, such as reduced affinity for endotoxic liposaccharides (LPS), which would allow for contamination-free preparation of pharmaceuticals comprising the shortened peptide vs. full length HMGB1 protein (Tamai-US'078 at col. 11, lines 5-12).
Regarding claims 18-19, as newly amended, independent claim 18 specifies “a method of treating a chronic heart failure caused by cardiomyopathy or old myocardial infarction,” wherein the subject has been “diagnosed with a chronic heart failure caused by cardiomyopathy or old myocardial infarction” and that the substance administered is an HMGB1 peptide fragment consisting of rather than comprising the amino acid sequence described in SEQ ID NO:1.
As evidenced by Weintraub, ‘heart failure’ is most commonly caused by dilated cardiomyopathy and is associated with left ventricular dilatation and contractile dysfunction, (Weintraub at p. 400, col. 1, “Epidemiology”, lines 1-2). And, according to Scoote, gradual cell loss through necrosis is seen throughout the heart at the microscopic level in most underlying conditions causing ‘chronic heart failure’ (Scoote at p. 356, para. 2, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the time of filing to have applied the method of method of claim 1 of Tamai-'078 in view of Kido, of treating myocardial infarction with the disclosed HMGB1 peptide fragment (1-44), to specifically treat chronic heart failure (as recited in claim 18), and more specifically, chronic heart failure caused by ischemic cardiomyopathy (as recited in the Markush group of claim 19), which is myocardial hypoxia compromising the heart’s ability to efficiently pump blood, because Tamai-'078 teaches discloses that the control mice have a left ventricle ejection fraction that has decreased to less than 20% by day 56 post infarction (col. 10, lines 1-6 and 22-32). This is consistent with the definition of ischemic cardiomyopathy provided in the instant specification, which states that because the left ventricle ejection fraction decreased to 42% in the control group in Example 3, this was sufficient for the old myocardial infarction model to also be regarded as an ischemic cardiomyopathy model (Current Specification at p. 23, lines 27-30). Tamai-'078 further discloses that the control mice have enlarged left ventricle diameters, which is consistent with cardiomegaly (Figure 1E). Thus, according to the standards set in the instant specification, the model of 
One of ordinary skill in the art before the time of filing could have further applied the method of claim 1 of Tamai-'078 in view of Kido to the method steps of systemic administration (claims 23-24) and evaluating treatment effects (claims 25-26) as set forth above in the section, “Claim Rejections - 35 USC § 103”.
One of ordinary skill in the art before the time of filing could have further applied the method of claim 1 of Tamai-'078 in view of Kido to arrive at a method as claimed that results in the inherent properties produced by the known fragment (1-44) and the prior disclosed treatment methods, such as inhibition of a structural abnormality in the heart and improvement in the contractility or diastolic capacity of the heart (claims 27-28), and the promotion of angiogenesis (claims 27-32).
As regards the further independent claims to a method of inhibiting a structural abnormality of the heart (claim 33), a method of promoting angiogenesis in the heart (claim 34), and a method of improving the contractility or diastolic capacity of the heart (claim 35) and their dependencies, as addressed above, it is submitted that one of ordinary skill in the art before the time of filing would have been motivated to further combine the method of claim 1 of Tamai-'078 in view of Kido to arrive at the methods as claimed because an artisan of ordinary skill would have understood that the benefits of treating cardiomyopathy as seen in Kido would also have benefits in the treatment of myocardial infarction as recited in Tamai-'078.

Claims 10, 18 and 22-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,623,078 (cited in the action of June 12, 2020; Tamai-'078) in view of Limana, and in further view of Asch.
Claim 1 of Tamai-'078 recites a method of treating myocardial infarction in a subject, wherein said method comprises administering, to a subject in need of such treatment, an HMGB1 peptide fragment consisting of the amino acid sequence of SEQ ID NO:3, which on comparison is identical to SEQ ID NO:1 of the instant claims. 
Claim 1 of Tamai '078 does not specifically teach wherein the myocardial infarction is an “old myocardial infarction”, defined in the instant specification as referring to a condition in which 30 days or more have elapsed after the onset of myocardial infarction in humans, or 14 days or more after the onset of myocardial infarction in rats, and which is accompanied by a structural abnormality or functional disorder of the heart. (p. 12, lines 5-8). Claim 1 of Tamai '078 also does not teach diagnosing a subject with old myocardial infarction.
Asch teaches a method for diagnosing patients with prior (“old”) myocardial infarction and that electrocardiography is accepted in clinical practice as a screening tool for this purpose (p. 746, col. 2, para. 2, lines 1-2). Asch also teaches detecting myocardial scarring or necrosis using cardiac magnetic resonance imaging and a set of criteria against which to determine prior myocardial infarction (p. 742, col. 2, para. 2, lines 1-4). 
Limana teaches administration of HMGB1 three weeks after infarction was induced by left coronary artery ligation in a mouse model (p. 10, col. 2, Experimental Protocol), which according to the definition in the instant specification is an old myocardial infarction. Limana further discloses that this treatment resulted in functional improvement in the HMGB1-treated group while the control-treated 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of claim 1 of Tamai-'078 such that the myocardial infarction treated is old myocardial infarction as taught by Limana, because Limana specifically teaches the utility of HMGB1 for the treatment of old myocardial infarction. It would also have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating using the HMGB1 fragment as taught in Tamai-US'078, by using the disclosure in Asch to diagnose patients with prior or “old” myocardial infarction. One of ordinary skill in the art at the time of filing would have had a reasonable expectation of success in this endeavor because they would have understood that the benefits of treating old myocardial infarction as seen in Limana would also have benefits in the treatment of myocardial infarction as recited in Tamai-'078. As developed above, the tissue-regenerating effects of HMGB1 (1-44) are not limited in time to the period after infarction has taken place and healed and the product of Tamai-'165 would have had an obvious use in the methods of the current claims in view of Limana.
One of ordinary skill in the art before the time of filing could have further applied the method of claim 1 of Tamai-'078 in view of Limana to the method steps of systemic administration (claims 23-24) and evaluating treatment effects (claims 25-26) as set forth above in the section above, “Claim Rejections - 35 USC § 103”.
One of ordinary skill in the art before the time of filing could have further applied the method of claim 1 of Tamai-'078 in view of Limana to arrive at a method as claimed that results in the inherent properties produced by the known fragment (1-44) and the prior disclosed treatment methods, such as claims 27-28), and the promotion of angiogenesis (claims 27-32).
As regards the further independent claims to a method of inhibiting a structural abnormality of the heart (claim 33), a method of promoting angiogenesis in the heart (claim 34), and a method of improving the contractility or diastolic capacity of the heart (claim 35) and their dependencies, as addressed above, it is submitted that one of ordinary skill in the art before the time of filing would have been motivated to further combine the method of claim 1 of Tamai-'078 in view of Limana to arrive at the methods as claimed because an artisan would have understood that the benefits of treating old myocardial infarction as seen in Limana would also have benefits for acute myocardial infarction treatment as recited in claim 1 of Tamai-'078.

Claims 10, 12-15, 17-19, 21, 23-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6 of U.S. Patent No. 10,550,165 (Enclosed PTO-892, p. 1, line B; Tamai-'165), in view of Kido (Abstract 15756), and in further view of Fuhrmann.
Claims 1, 3 and 6 of Tamai-'165 are drawn to various peptide fragments of HMGB1, some of which include the 1-44 residue peptide fragment of HMGB1 as presently claimed in SEQ ID NO:1. 
The claims of Tamai-'165 do not specifically teach treatment of cardiomyopathy (claims 10 and 21) or chronic heart failure caused by cardiomyopathy (claim 18), in a subject having been diagnosed with cardiomyopathy or chronic heart failure caused by cardiomyopathy. Before the effective filing date of the present application (1/27/2017), Kido taught a method of treating cardiomyopathy with an HMGB1 fragment. Kido taught that systemic administration of an HMGB1 fragment attenuated the 
Also before the effective filing date of the present application, Fuhrmann taught a method for diagnosing cardiomyopathy in a subject (Abstract). One of ordinary skill in the art will appreciate that positive identification of a patient as having cardiomyopathy would inherently require prior testing for structural impairments such as increased dilation using echocardiography and/or hemodynamic criteria. As set forth above in “Claim Rejections - 35 USC § 103”, positive identification of a patient as having cardiomyopathy may also involve prior determination of peptide biomarkers for myocardial necrosis or metabolites in the blood.
It would have been obvious to one of ordinary skill in the art before the time of filing to have used the peptide fragment (1-44) as taught in claims 1, 3 and 6 of Tamai-'165 in the method of treating cardiomyopathy as taught by Kido, because Kido specifically teaches the utility of HMGB1 for the treatment of cardiomyopathy. One of ordinary skill in the art would have been motivated to apply the peptide fragment (1-44) as taught in claims 1, 3 and 6 of Tamai-'165 to Kido because Kido teaches that with HMGB1 fragment administration, echocardiography showed significantly better left ventricular ejection fraction (HMGB1 vs control at 4 weeks, 43±9% vs. 32±10%, p= 0.0012), thereby “treating cardiomyopathy” as recited in independent claims 10 and 21, as well as chronic heart failure caused by cardiomyopathy (independent claim 18). One of ordinary skill in the art at the time of filing would have had a reasonable expectation of success in this endeavor because they would have understood that the (1-44) HMGB1 fragment peptide as taught in claims 1, 3 and 6 of Tamai-'165 had a use in cardiac treatment that was known at the time of filing (as taught by Kido). Thus, the product of Tamai-'165 would have had an obvious use in the methods of the current claims.
claims 23-24) and evaluating treatment effects (claims 25-26) as set forth above in the section, “Claim Rejections - 35 USC § 103”.
One of ordinary skill in the art before the time of filing could have further applied the peptide fragment (1-44) as taught in claims 1, 3 and 6 of Tamai-'165 in view of Kido to arrive at a method as claimed that results in the inherent properties produced by the known fragment (1-44) and the prior disclosed treatment methods, such as inhibition of a structural abnormality in the heart and improvement in the contractility or diastolic capacity of the heart (claims 27-28), and the promotion of angiogenesis (claims 27-32).
As regards the further independent claims to a method of inhibiting a structural abnormality of the heart (claim 33), a method of promoting angiogenesis in the heart (claim 34), and a method of improving the contractility or diastolic capacity of the heart (claim 35) and their dependencies, it is submitted that one of ordinary skill in the art before the time of filing would have been motivated to substitute the peptide fragment (1-44) as taught in claims 1, 3 and 6 of Tamai-'165 into the method of Kido to arrive at the methods as claimed because an artisan of ordinary skill would have understood that the (1-44) HMGB1 fragment peptide as taught in claims 1, 3 and 6 of Tamai-'165 had a use in cardiac treatment that was known at the time of filing (as taught by Kido). Thus, the product of Tamai-'165 would have had an obvious use in the methods of the current claims.
One of ordinary skill in the art would have had a reasonable expectation of success in substituting the (1-44) HMGB1 fragment peptide as taught in claims 1, 3 and 6 of Tamai-'165 in a method of treating cardiomyopathy because the peptide fragment (1-44) was shown to effectively .

Claims 10, 18, 22-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6 of U.S. Patent No. 10,550,165 (Enclosed PTO-892, p. 1, line B; Tamai-'165), in view of Limana, and in further view of Asch.
Claims 1, 3 and 6 of Tamai-'165 are drawn to various peptide fragments of HMGB1, some of which include the 1-44 residue peptide fragment of HMGB1 as presently claimed in SEQ ID NO:1. The claims of Tamai-'165 do not teach a method of treating old myocardial infarction in a subject that has been diagnosed with old myocardial infarction.
As established above, Limana teaches a method of promoting myocardial regeneration and improving function of the failing heart by injecting full-length HMGB1 in a mouse model of old myocardial infarction (see entire document, particularly, p. 8, final sentence at end of col. 1). 
Asch teaches a method for diagnosing patients with prior (“old”) myocardial infarction and that electrocardiography is accepted in clinical practice as a screening tool for this purpose (p. 746, col. 2, para. 2, lines 1-2). Asch also teaches detecting myocardial scarring or necrosis using cardiac magnetic resonance imaging and a set of criteria against which to determine prior myocardial infarction (p. 742, col. 2, para. 2, lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have used the (1-44) HMGB1 fragment peptide as taught in claims 1, 3 and 6 of Tamai-'165 in the method of treating old myocardial infarction as taught by Limana, because Limana specifically teaches the utility of 
One of ordinary skill in the art before the time of filing could have further applied the method of claim 1 of Tamai-'078 in view of Limana to the method steps of systemic administration (claims 23-24) and evaluating treatment effects (claims 25-26) as set forth above in the section above, “Claim Rejections - 35 USC § 103” because as developed above, the tissue-regenerating effects of HMGB1 (1-44) are not limited in time to the period after infarction has taken place and healed.
One of ordinary skill in the art before the time of filing could have further applied the method of claim 1 of Tamai-'078 in view of Limana to arrive at a method as claimed that results in the inherent properties produced by the known fragment (1-44) and the prior disclosed treatment methods, such as inhibition of a structural abnormality in the heart and improvement in the contractility or diastolic capacity of the heart (claims 27-28), and the promotion of angiogenesis (claims 27-32).
As regards the further independent claims to a method of inhibiting a structural abnormality of the heart (claim 33), a method of promoting angiogenesis in the heart (claim 34), and a method of improving the contractility or diastolic capacity of the heart (claim 35) and their dependencies, as addressed above, it is submitted that one of ordinary skill in the art before the time of filing would have 

Pertinent Reference Not Applied
An additional reference is pertinent to the instant application and listed below. The Examiner deemed the potential position as duplicative to the positions set forth above, and thus in the interest in compact prosecution Tamai et al., US 2014/0206619 (“Tamai-US'619”) (IDS 2/10/21 at p. 5, line 23) was not put forth at this time. 
Tamai-US'619 teaches additional advantages of the peptide fragment (1-44) versus the full-length protein. Tamai-US'619 assessed many HMGB1 peptide fragments for cell migration-promoting activity (p. 22, Example 4, para. [0274]). Tamai-US'619 teaches that the particular peptide, 1-44, showed “excellent” migration-promoting activity, (p. 20, para. [0256], lines 14-15 and p. 21, para. [0259], line 4).
Tamai-US'619 teaches that fragmentation of the N-terminus of human HMGB1 removes the B-box of the molecule and the acidic carboxy-terminus, both of which are associated with inflammatory reactions (p. 1, para. [0005]). Smaller fragments such as (1-44) have improved activation, 2-6 times that of the full-length protein (p. 36, para. [0398]). Tamai-US'619 teaches that this allows for reduced dosage, cost reduction and prevention of side effects. Tamai-US'619 teaches that fragmentation results in reduced affinity for LPS, such that any pharmaceuticals produced using the fragment as opposed to the full-length HMGB1 protein will be less likely to be compromised by LPS contamination (p. 36, para. [0399]-[0400]). Tamai-US'619 additionally teaches that peptide fragments of HMGB1, such as (1-44), are 
As regards the alternate claim language to mutants within 95% sequence identity to SEQ ID NO:1 (independent claims 10, 18, 33-35), and which also retain the ability to stimulate cell migration, Tamai-US'619 discloses a mutant (2-44) that falls within the scope of the alternate claim language. The mutant, (2-44), in which the first methionine is deleted, shares 97% sequence identity with SEQ ID NO:1 and was shown to exhibit migration-promoting activity in a migration chamber with bone marrow mesenchymal stem cells (Tamai-US'619 at p. 29, para. [0329]).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/G.F.N./
Examiner, Art Unit 1647
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Old myocardial infarction or ischemic cardiomyopathy in Takahashi et al. and myocardial infarction in Tamai et al. are different pathologies as described in the instant specification. For example, myocardial infarction has a feature that a large quantity of cardiomyocytes is rapidly necrotized by ischemia and a strong inflammatory reaction is generated. Cardiomyopathy does not generally cause such phenomena and is characterized by structural abnormalities such as cardiomegaly, cardiomyocyte hypertrophy, and myocardial fibrosis progress slowly. Old myocardial infarction is characterized by resolution of necrosis and inflammation of cardiomyocytes and progression of cardiomegaly and cardiac hypertrophy,” (Applicant’s arguments, Amendment of 9/18/21 p. 10, para. 1).
        2 See MPEP 2145.III and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) (“The test for obviousness is […] what the combined teachings of [the] references would have suggested to those of ordinary skill in the art.”)
        3 Maron et al., “Contemporary Definitions and Classification of the Cardiomyopathies,” Circulation, 113(14):1807-1816 (2006) (Enclosed PTO-892, p. 1, line W).
        4 SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44 (Fed. Cir. 2005) (holding that a prior art patent to the anhydrous form of a compound inherently anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound inherently resulted in at least trace amounts of the claimed hemihydrate, even if the prior art did not discuss or recognize it). 
        5 See also, NCBI MedGen definition for “old myocardial infarction” stating that the disease can be diagnosed with objective evidence of positive biomarkers of myocardial necrosis (Enclosed PTO-892, p. 3, line U).